


SUNPOWER CORPORATION
EXECUTIVE SEMI-ANNUAL
INCENTIVE BONUS PLAN
(Amended and Restated February 3, 2015)
        
THIS PLAN SUPERSEDES AND REPLACES THE SUNPOWER CORPORATION EXECUTIVE QUARTERLY
KEY INITIATIVE BONUS PLAN (Amended and Restated February 3, 2014)


Article 1 -Executive Semi-Annual Incentive Bonus Plan Objective
1.1 The objective of this Executive Semi-Annual Incentive Bonus Plan (“Executive
Semi-Annual Bonus Plan”) is to encourage retention and provide incentives to
executives of SunPower Corporation and its subsidiaries (collectively, the
“Company”) based on the Company’s pre-tax net income, company milestones and an
individual's performance. The Executive Semi-Annual Bonus Plan shall be
administered by the Compensation Committee appointed by the Board of Directors
of SunPower Corporation.
Article 2 -Effective Date
2.1 This Semi-Annual Bonus Plan will be effective as of December 29, 2014.
2.2 “Plan Periods” under the Executive Semi-Annual Bonus Plan will correspond to
the two semi-annual periods that comprise the first and second fiscal quarters
and third and fourth fiscal quarters, respectively, of the fiscal year of the
Company.
Article 3 -Eligibility for Executive Semi-Annual Bonus Plan Participation
3.1 All executive officers of the Company, as well as any other executives
approved by the Compensation Committee of the Board of Directors, shall
participate in the Executive Semi-Annual Bonus Plan. Participation will
generally be limited to the CEO and the CEO’s executive direct reports.
3.2
New Hires: New Hires shall be eligible to participate in the Executive
Semi-Annual Bonus Plan upon start date unless hired after the first business day
of the final month of the Plan Period (i.e., generally June and December fiscal
months). Any Executive Semi-Annual Bonus Plan Bonus paid will be based on actual
eligible earnings during the Plan Period.

Article 4 -Target Bonus Percentages and Calculations
4.1 Executive Semi-Annual Target Bonus Percentages:     
(i) Each Executive Semi-Annual Bonus Plan participant will be allocated a target
bonus expressed as a percentage of his or her annual base salary. Target bonus
percentages are set by the Compensation Committee. The Compensation Committee
may, in its discretion, set maximum caps on the payout amount for Executive
Semi-Annual bonuses. The Compensation Committee may delegate establishing target
bonus percentages to officers of the Company; provided that executive officer
target bonus percentages must be approved by the Compensation Committee.
(ii) If a participant’s bonus target percentage changes during the Plan Period
due to a change in position as a result of the annual review process, the bonus
target will be calculated by averaging the original bonus target and new bonus
target percentage. If a participant’s bonus target percentage changes for any
other reason, including moving into a new position outside of the annual review
process, the bonus target will be calculated based on a weighted average based
on






--------------------------------------------------------------------------------




the number of full months in each position. The effective date for the new bonus
target will be the first day of the month after the change. (Example: If a
participant is promoted into a position with a different bonus target on Feb
15th, the new bonus target will be in effect March 1st, and the participant’s
bonus target percentage will be 2/6 at the original target bonus and 4/6 at the
new target bonus).
(iii) Twenty-five percent of each participant’s annual target bonus percentage
is calculated and earned pursuant to this Executive Semi-Annual Bonus Plan. The
annual target bonus is comprised of the following components:




Annual Bonus Plan Component
Percentage
Bonus Payment Frequency
Revenue score
25%
Annually
Net Income score
25%
Annually
Free Cash Flow score
25%
Annually
Executive Semi-Annual Bonus Plan
25%
Semi-Annually





4.2
Executive Semi-Annual Bonus Plan Components:

(i) Individual Modifier. Following each Plan Period, the participant’s manager
will assign an individual modifier based on performance during the Plan Period
which is expressed as a percentage and capped at 125%. The Board of Directors
will assign an individual modifier for the Chief Executive Officer, based on
performance during the Plan Period which is expressed as a percentage and capped
at 125%.


(ii) Company Milestone Factor. Each quarter, the Board of Directors will
establish quarterly company milestones for such quarter. Each company milestone
will be allocated a certain number of points. Following each quarter, the
executive officers of the Company will score the achievement of company
milestones, which score is expressed as a percentage.
If the company milestone score is less than or equal to 60%, the company
milestone factor will be 0%. If the company milestone score is greater than 60%
and less than 80%, the company milestone factor will be 50%. If the company
milestone score is equal to or greater than 80%, the company milestone factor
will be 100%.
For the first Plan Period in a fiscal year, the company milestone score for the
second quarter of the fiscal year will be used in determining the company
milestone factor for the Executive Semi-Annual Bonus for that Plan Period. For
the second Plan Period in a fiscal year, the company milestone factor for the
fourth quarter of the fiscal year will be used in determining Executive
Semi-Annual Bonus for that Plan Period.


iii) Pre-Tax Net Income Factor. For each Plan Period, the executive officers
will establish an internal Pre-Tax Net Income financial target for the Company
(“Target Pre-Tax Net Income”), including maximum Pre-Tax Net Income levels for
the Plan Period. Following each Plan Period, the actual Pre-Tax Net Income for
such Plan Period will be determined (“Actual Pre-Tax Net Income”). If Actual
Pre-Tax Net Income is less than the Target Pre-Tax Net Income, the resulting
Pre-Tax Net Income Factor will be 0%. If Actual Pre-Tax Net Income is equal to
or greater than Target Pre-Tax Net Income, the Factor will be between 100% and
125%, based on a straight-line proration between target and maximum achievement.
The Pre-Tax Net Income Factor will be greater than 100% only if Actual Pre-Tax
Net Income is greater than zero. The Pre-Tax Net Income factor will be expressed
as a percentage and capped at 125%.


In the event that the Board of Directors approves an merger, acquisition,
divestment or other material transaction outside of the normal course of
business and where the purchase price or valuation of the third-party company or
transaction is greater than $10 million, there will be an adjustment made to
exclude the effects of such transaction in calculating the actual revenue,
Actual Pre-Tax Net Income, and Free Cash Flow.  




--------------------------------------------------------------------------------




For purposes of comparing the Actual Pre-Tax Net Income against the Target
Pre-Tax Net Income following the Performance Period, the Actual Pre-Tax Net
Income will be adjusted to exclude the following events that occur during the
Plan Period:
(i)
asset write-downs,

(ii)
accruals for reorganization and restructuring programs,

(iii)
acceleration of amortization of debt issuance costs,

(iv)
purchase-accounting related charges, including amortization of intangible
purchased assets, acquired in-process research and development charges, and
similar charges associated with purchase accounting,

(v)
litigation or claim judgments or settlements,

(vi)
the effect of changes in tax law, accounting principles or other such laws or
provisions affecting reported results,

(vii)
stock-based compensation charges

(viii)
expenses recorded under US GAAP as a result of related party transactions with
TOTAL, such as expenses recorded in connection with the LC guarantee facility
and the Liquidity Support Agreement (Revenue and gross margin recorded
associated with any solar system or similar sales to TOTAL for US GAAP purposes
shall not be excluded)

(ix)
any extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30



All references to “Actual Pre-Tax Net Income” shall refer to such amounts after
giving effect to the foregoing adjustments. Note that the Compensation Committee
explicitly retains the option of negative discretion with respect to items (i)
to (ix) above; i.e. the Committee may choose to include rather than exclude
expenses related to some or all of those events in the calculation of Actual
Pre-Tax Net Income for compensation purposes.


4.3
Semi-Annual bonuses under this Executive Semi-Annual Bonus Plan are based on (a)
the participant’s individual modifier for the Plan Period, (b) the company
milestone factor, and (c) the Pre-Tax Net Income Factor for the Plan Period. The
bonus payout is calculated as follows:



For each Plan Period:


(i) The Company Milestone factor is calculated as follows:


If the Company Milestone Score is:
Executive Semi-Annual Bonus for the Plan Period will be:
= or < 60%
No Executive Semi-Annual bonus
60% < Company Milestone Score <80%
Multiplied by a factor of 50%
=> 80%
Multiplied by a factor of 100%

 


(ii) The Pre-Tax Net Income factor is calculated as follows:




If the Actual Pre-Tax Net Income is:
Executive Semi-Annual Bonus for the Plan Period will be:
< 100% Target Pre-Tax Net Income
No Semi-Annual bonus payout
>/=100% of the Target Pre-Tax Net Income
AND
Company Milestone condition is met as set forth above
Multiplied by an adjustment factor between 100% and 125%, based on a
straight-line proration between target and maximum achievement.


NOTE: Adjustment factor will be greater than 100% only if Actual Pre-Tax Net
Income is greater than zero.













--------------------------------------------------------------------------------




Example Calculation -
Eligible Earnings    Bonus Target    Pre Tax NI Factor    Company Milestone
Score    Individual Modifier        Bonus Payout
$150,000 x     20% x 100% x 100% x     105%     =     $31,500                


(iii) Other Examples:
a.
First Plan Period of fiscal year: Actual Pre-Tax Net Income is below Target
Pre-Tax Net Income performance levels (Pre-Tax Net Income Factor = 0%) and
Company milestone score for Q2 is greater than 80% (Company Milestone factor =
100%). The employee has a eligible earnings of $150,000, a target bonus of 20%
for the Semi-Annual Plan, and an Individual Modifier of 90%:



    The first Plan Period semi-annual bonus = $150,000 x 20% x 0% x 100% x 90% =
$ 0


b.
Second Plan Period: Actual Pre-Tax Net Income is equal to Target Pre-Tax Net
Income performance levels (Pre-Tax Net Income Factor = 100%) company milestone
score for Q4 is 70% (Company Milestone factor = 50%). The employee has eligible
earnings of $150,000, a target bonus of 20% for the Semi-Annual Plan, and an
Individual Modifier of 110%:



The second Plan Period semi-annual bonus = $150,000 x 20% x 100% x 50% x 110% =
$16,500


The Board reserves the right to reduce payments above 100% of target, should the
sum of payments above target for all eligible employees become a material
portion of the Actual Pre-Tax Net Income achieved by the Company.
4.4 Semi-Annual bonuses under this Executive Semi-Annual Bonus Plan are
generally paid within 90 days following the end of the Plan Period, and in all
events will be paid within two and one-half months of the end of the calendar
year that includes the last day of such Plan Period.


Article 5 -Effect of Base Salary on Target Bonus Adjustments
5.1 Payout calculations under the Executive Semi-Annual Bonus Plan will be based
on the plan participant's eligible earnings.
5.2 Eligible earnings are defined by each country to align with local legal
requirements, but they are generally defined as an employee’s base salary or
hourly wages earned during the Plan Period. Eligible Earnings do not include,
among other elements, other bonuses or payments, disability pay, “extra months”
bonuses, expense reimbursements or other payments that are taxable but not
considered regular base earnings.
Article 6 -Earning of Bonus
6.1 Employment: Because one of the primary objectives of the Executive
Semi-Annual Bonus Plan is to encourage employee retention, to earn an Executive
Semi-Annual Bonus Plan payment, the participant must be employed by the Company
at the scheduled payment date, unless otherwise required by local law, or as
provided below.


6.2 Death: If a participant dies during the Plan Period, the bonus will be paid
to the beneficiary designated by the participant or, if no such designation has
been made, to the entity or person(s) entitled thereto as determined by a court
of competent jurisdiction. The bonus will be calculated as follows: the Plan
Period in which death occurred will be considered a completed Plan Period and
the Semi-Annual bonus for that Plan Period will be paid as though attainment was
100% on each of the individual modifier, company milestone factor, and Pre-Tax
Net Income factor. If the participant dies after the Plan Period but prior to
the payment date, the bonus will be paid to the beneficiary designated by the
participant or, if no such designation has been made, to the entity or person(s)
entitled thereto as determined by a court of competent jurisdiction. The bonus
will be bonus based on actual attainment on each of the individual modifier,
company milestone




--------------------------------------------------------------------------------




factor, and Pre-Tax Net Income factor for that Plan Period. No further payment
will be due or paid pursuant to this Executive Semi-Annual Bonus Plan.
6.3 Involuntary Termination without Cause during Plan Period: A participant who
is terminated involuntarily for a reason other than for cause during a Plan
Period, will be paid a bonus calculated as follows: the Plan Period in which the
termination occurred will be prorated based on completion of month of
termination and the Executive Semi-Annual Bonus for that Plan Period will be
paid as though attainment was 100% on each of the individual modifier, company
milestone factor, and Pre-Tax Net Income Factor. A participant who is terminated
involuntarily for a reason other than for cause following the end of a Plan
Period, but prior to the payment date, will be paid a bonus based on actual
attainment on each of the individual modifier, company milestone factor, and
Pre-Tax Net Income Factor. No further payment will be due or paid pursuant to
this Executive Semi-Annual Bonus Plan.
6.4 Involuntary Termination for Cause: A participant who is terminated for cause
during a Plan Period, or following the end of a plan period, but prior to the
payment date, will not earn and will not be paid a bonus. The Company shall
determine in its sole and absolute discretion whether any employee’s termination
is with cause. For purposes of this Executive Semi-Annual Bonus Plan, "cause"
means the occurrence of any of the following, as determined by the Company in
good faith: (i) acts or omissions constituting gross negligence or willful
misconduct on the part of the participant with respect to the participant’s
obligations or otherwise relating to the business of Company, (ii) the
participant's conviction of, or plea of guilty or nolo contendere to, crimes
involving fraud, misappropriation or embezzlement, or a felony crime of moral
turpitude, (iii) the participant’s violation or breach of any fiduciary duty
(whether or not involving personal profit) to the Company, except to the extent
that the violation or breach was reasonably based on the advice of the Company's
outside counsel, or willful violation of a published policy of the Company
governing the conduct of it executives or other employees, or (iv) the
participant’s violation or breach of any contractual duty to the Company which
duty is material to the performance of the participant's duties or results in
material damage to the Company or its business; provided that if any of the
foregoing events is capable of being cured, the Company will provide notice to
the participant describing the nature of such event and the participant will
thereafter have thirty (30) days to cure such event.
6.5
Voluntary Termination: A participant who terminates employment during the Plan
Period, or after the Plan Period, but prior to the payment date will be
ineligible for any and all bonuses not yet earned and paid, except as otherwise
provided in any separate agreement approved by the Compensation Committee.



Article 7 -Miscellaneous
7.1 All qualified bonus payments will be paid in a lump-sum. Where permitted by
applicable law, deductions for federal, state, local or other applicable tax
liabilities will be calculated and withheld as appropriate from Executive
Semi-Annual Bonus Plan payments.
7.2 Unless as defined in article 6.2, no right or interest in this Executive
Semi-Annual Bonus Plan is transferable or assignable except by will or laws of
descent and distribution.
7.3 Participation in this Executive Semi-Annual Bonus Plan does not guarantee
any right to continued employment with the Company. Where ever permitted by
local law, employment with SunPower is "at will", which means that either the
participant or SunPower may terminate the employment relationship at any time
for any or no reason, with or without notice and with or without cause. Neither
this document nor anything contained in it shall affect the participant’s status
as an employee-at will of SunPower.
 
7.4 Participation in the Executive Semi-Annual Bonus Plan in a particular Plan
Period is not a guarantee to participate in subsequent Plan Periods. Similarly,
payment in one year does not constitute a promise to make any payment or
continue the Executive Semi-Annual Bonus Plan in future years.


7.5 The Compensation Committee reserves the right to discontinue participation
of any participant in this Executive Semi-Annual Bonus Plan, at any time, and
for any reason. The Compensation Committee reserves the right to adjust, modify,
or reduce the bonus payment to any participant in this Executive Semi-Annual
Bonus Plan, at any time, and for any reason.
7.6 This Executive Semi-Annual Bonus Plan is unfunded and the Company does not
intend to set up a sinking fund. Consequently, payments arising out of bonus
earned shall be paid out of the Company's general assets. Accounts recognized by
the Company for book purposes are not an indication of funds set aside for
payment. Executive Semi-




--------------------------------------------------------------------------------




Annual Bonus Plan participants are considered as general creditors of the
Company and the obligation of the Company is not secured by any particular
Company asset.
7.7 The provisions of this Executive Semi-Annual Bonus Plan shall not limit the
ability of the Compensation Committee (or its designees) to modify, amend,
suspend, terminate or reinstate said Executive Semi-Annual Bonus Plan, or adopt
such other plans on matters of compensation, bonus or incentive, which in its
own judgment it deems proper, at any time.




